Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to the IDS filed 06-09-2021
2.	Previous allowable claims 18-38 are now withdrawn due to submitted prior art reference WO 0163855.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 


6.	Claims 18-23, 25-27 and 29 are rejected under 35 U.S.C. 103 as being obvious over Schultz WO 01/63855 (hereinafter Peisa – IDS record), in view of Heinzmann et al.(US 5,337,312), hereinafter referred to as Heinzmann.
Regarding claim 18, Peisa discloses a wireless device 110-fig.1, wherein the wireless device should include a radio transceiver and a processor in communication with the radio transceiver, see page 2, lines 28-31. FIG, 1 further illustrates a number of Radio Network Controllers (RNCs) 140 “each ... coupled to one or more neighboring NodeBs” to provide wireless communication services to the UEs in the UMTS network. See page 2, lines 17-28. 
Peisa also discloses a plurality of logical channel queues for transmitting data. As shown in FIG.3, Peisa teaches that Radio Access Bearers (RABs) carrying user data are “mapped onto respective logical channels 315”. See page.6, lines 16-19, page 9, line 27-page 10, line 7.
 Peisa further discloses that data mapped onto the logical channels is queued by associated Radio Link Control (RLC) entities 310, (a plurality of logical channel queues). See page 9, line 27 and page 10, line 12. The layer 2 structure of the exemplary second layer architecture 300 is shown Fig. 3.
corresponding to a wireless device, comprising a radio transceiver, a processor in communication with the radio transceiver and operable to maintain a plurality of logical channel queues capable of being associated with a plurality of quality of service attributes). 
            Peisa allocates transmission resources for each frame of an output data flow over a Universal Mobile Telecommunications System (UMTS) link by a Media Access Control (MAC) entity of a node of the UMTS. See Fig. 3, page 13, line 17— page 14, line 6, page 17, line 12 — page 21, line 10. Fig. 3 shows the exemplary second layer architecture 300. Specifically, the Media Access Control (MAC) entity 320 in Fig. 3 of Peisa schedules packets of input data or informational flow's for each frame in an output flow. See page 13, lines 20-24, and page 13, line 22-page 14, line 2. The MAC entity maps the input data from the logical channels onto transport channels, which are then mapped to a single output physical channel. See page 9, line 27-page 10, line 12.
        However, “the bandwidth of a transport channel 325 is not directly restricted by the capabilities of the physical layer.” See page10, lines 13-30, page 11, lines 4-26, page 
and then determine bandwidth (available resources) for the logical channels by distributing the bandwidth of the corresponding transport channel. See also page 3, lines16-23, page 2, lines 3-5, page 21, line 25 - page 22, line 14, page 28, line19-page 29, line 2. The Mac entity performs scheduling of outgoing data packets, while the RLC entities provide buffers for respective input flows, see page 15, lines 16-17.     Thus, for each output frame, the MAC entity determines available resources for the plurality of queues in a frame. See page 13, line 22- to page 14, line 3 (explaining that process repeats “for each frame of an output data flow’).
       In addition, the examiner notes that Peisa expressly discloses transmission of data in frames on UMTS networks.
       See page13, lines 6-17 (discussing UMTS transmission of received input data in output data frames using Transport Format Combinations Sets (TFCSs) as the basic mechanism defining how much datacan be sent in each Transmission Time Interval (TTD - “actual amount of data sent for an input stream in a given frame”),

     See page13, lines 19-22 (describing calculating a new TFC to determine how to transmit data received on input flows on each subsequent frame - “The backlog is taken into account when determining an appropriate TFC for that input flow for a subsequent frame..’ '’)

        See page13, line 22-page 14, line 3 (describing calculating a new TFC to determine how to transmit data received on input flows on each subsequent frame - “where the value of the backlog counter(s) is taken into account when selecting a TFC for the subsequent frame of the output data flow.”); (corresponding to determining available resources for the plurality of queues in a frame); 

        As discussed above the MAC entity determines the bandwidth of the plurality of logical channels (i.e., available resources for the plurality of logical channels) based on the bandwidth of the corresponding transport channel.

      In doing so, Peisa adopts a three-stage process of distributing the bandwidth (available resources) among the plurality of logical channels based on priorities (a first one of the plurality of QoS attributes) of the logical channels. See page 27, lines 10-24, page 27, lines 1-9, Fig. 6 at step 620, page 24, lines 23-29.
        In the first stage, the MAC entity first selects a flow (a logical channel queue) with the highest priority guaranteed rate to allocate its share of bandwidth of the corresponding transport channel. See page 27, lines 10-24.

       In other words, the highest priority logical channel is selected because the bit capacity in the transport block set size are allocated first to the logical channel queue with highest priority, thus selecting that logical channel queue for data transmission. See also page 36, lines 8-25 (corresponding to select one of the plurality of logical channel queues based on a first one of the quality of service attributes, where the selected one of the plurality of logical channel queues has data for transmission);
As discussed above, the input flow data is mapped to a single physical channel by the MAC entity for transmission. See page 8, lines 16-31, page 10, lines 2-12, page 16, lines 4-8, Fig. 6 at refs. 430, 435. As a part of the transmission process, “the MAC-d entity constructs MAC Service Data Units (SDUs), which include a payload section containing logical channel data and a MAC header containing, inter alia, a logical channel identifier.” See page 8, lines 23-29 (corresponding packaging data from the selected one of the logical channel queues until one of:);


Specifically, Peisa states:
First, check if the TBSS is smaller than the trch__guar_rate. If so, give the flow with the highest priority the lch_guar_rate bits, give the flow with the second highest priority the second Ich_guar_rate, etc. until the whole TBSS has been allocated. See page 27, lines 14-17.

That is, the highest priority logical queue is selected until the number of guaranteed bandwidth bits (ich_guar_rate) associated with this first logical channel (of the TBSS number of bits) has been allocated to the output frame, from the TBSS number of bits available in the frame to be output. When this allocation is done (a second one of the quality of service attributes for the selected one of the logical channel queues is satisfied), allocation can proceed to the flow with the second highest priority, etc. Depending on the number of guaranteed bandwidth bits (ich__guar_rate) associated with this first logical channel and the TBSS number of bits available in the frame to be output, all resources may have been used (the available resources are used) when allocating bits from the first logical channel queue (corresponding to a second one of the quality of service attributes for the selected one of the logical channel queues is satisfied, the available resources for the plurality of queues are used, and all the data from the selected one of the plurality of logical channel queues has been packaged).
As set forth above, Peisa teaches a three-stage process. See page 27, lines 10-24. In the first stage, in which the MAC entity first selects the flow (the logical channel queue) with the highest priority guaranteed rate.  The MAC entity then selects the flow (the logical channel queue) with the second highest priority guaranteed rate, etc. until the whole bandwidth (available resources) (i.e., number of available TBSS bits in the output frame) has been allocated. Similarly, in the other two stages, the MAC entity schedules logical channel queues repeatedly until the bandwidth (available resources) is completely used (corresponding to wherein the processor is further operable to repeat, while the available resources for the plurality of queues are not completely used, the step to select one of the plurality of logical channel queues and the step to package data from the selected one of the logical channel queues for remaining ones of the logical channel queues);
Peisa discloses that data flows from the RABs can be in the form of segments. See page 9, line 27 to page 10, line 2, see also page 21, lines15-20 (packet descriptions more generally apply to data segments). Furthermore, Peisa maintains one or more backlog counters for managing network congestions. See Abstract and page 13, line 17-page16, line18. When a logical channel fails to transmit a portion of data due to lack of capacity, the bits that could not be transmitted are added to a backlog counter, and transmitted in a future Transmission Time Interval (TTD). See also page 17, lines 7-corresponding to including segment a data packet when necessary to fit the data packet within the transmission resources available to the selected one of the plurality of queues);
Peisa, however, fails to teach adding segmentation header information.
Heinzmann discloses a node or station 3 that wants to transmit user data, i.e. a frame, breaks up the frame into a number of fixed length segments and adds some segment header information, see col. 4, lines 1-4.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of adding segment header information taught by Heinzmann into the system of Peisa.  The suggestion/motivation for doing so would have been to define the path of the packet, and process the packet, such as reassembling the segments at the receiving end, through the wireless communication network.
	Regarding claim 19, Heinzmann teaches breaking up the frame into a number of segments and adds segment header information. Thus, the segment header information indicates a location of the segment in the frame or in the data packet.
Regarding claim 20, in Peisa data flows (e.g., in the form of segments) from the RABs 305 are passed to respective Radio Link Control (RLC) entity 310, see page 9, lines 30-31. In other words, Peisa discloses the claimed limitation.
Regarding claim 21, in Peisa, “the bandwidth of a transport channel 325 is not directly restricted by the capabilities of the physical layer.” See page10, lines 13-30, 
Regarding claim 22, in Peisa, the wireless device is a wireless device 110-fig.1 (subscriber station), and the wireless device is able to be configured to transmit only a single physical channel in a time interval.
Regarding claim 23, Peisa in fig. 4 shows an exemplary method in flowchart form for allocating bandwidth resource to data flow streams between entities (radio link) in the exemplary second layer architecture of FIG. 3 being illustrated generally at 400. In other words, bandwidth resource allocated between entities refers to as available resources are radio link resources, see col.10, lines 29-32.
Regarding claim 25, in Peisa the MAC entity 320-fig.3 has two transport channels 325 that are further multiplexed onto a single physical channel 330, which has a transport capacity (physical channel capacity) of 160 bits per transmission time interval (NB. in practice, the capacity will be much greater than 160). The RRC could decide to assign three transport formats TF1=(80, 0), TF2=(80, 80) and TF3=(80, 160) to both transport channels, see page 41, lines 10-15. Thus, the segmenting could be performed to fit the data packet within the reported capacity.
Regarding claim 26, in Peisa the transport channels 325-fig.3 are finally mapped to a single physical transport channel 330, which has a total bandwidth allocated to it by 
Regarding claim 27, Peisa in the abstract discloses methods, systems, and arrangements enable packet scheduling in accordance with quality of service (QoS) constraints for data flows. Calculating a first transfer rate for multiple flows; calculating a second transfer rate for the multiple flows; ascertaining a quality of service (QoS) for each flow of the multiple flows; and assigning bandwidth (resources) to each flow of the multiple flows responsive to the first transfer rate, the second transfer rate, and the QoS for each flow of the multiple flows, see page 4, lines 7-12. Thus, the system of Peisa is capable of assigning bandwidth capacity or an uplink flow (corresponding to an uplink capacity of resource) to the wireless device 110-fig.1 and the available bandwidth (resources) is based on the assigned uplink capacity of resources.
Regarding claim 29, Peisa discloses access to and use of wireless networks is becoming increasingly important and popular for business, social, and recreational purposes. Users of wireless networks now rely on them for both voice and data communications, see page 1, lines 25-27. Thus, the second one of the QoS attributes associated with data communication for a logical channel could be set to limit, and at least one other logical channel for voice communication has the second one of the QoS attributes can be set to unimpeded.
7.	Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Peisa, in view of Heinzmann, and further in view of Herrmann (US 2002/0075867).

Hermann discloses for the secure transmission of data, a method is used which is called the hybrid ARQ-method type II or III. The data send in Packet Data Units (PDU) by the Radio Link Control Layer (RLC layer) are additionally provided for the error correcting coding with an error control through repetition of transmission, see 0002. Consequently, the ARQ could be selectively used at a radio link control (RLC) layer based on a quality of service of a logical channel taught by Heinzmann to secure data transmission by testing the correct reception of the coded transport block and for sending a positive acknowledge command to the transmitting side over a back channel when there is correct reception.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ ARQ at a RLC layer taught by Herrmann into the combined system of Peisa and Heinzmann. The suggestion/motivation for doing so would have been to secure data transmission by testing the correct reception of the coded transport block and for sending a positive acknowledge command to the transmitting side over a back channel when there is correct reception.

8.	Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Peisa, in view of Heinzmann, and further in view of Kuusinen et al. (US 7,872,980), hereinafter referred to as Kuusinen.

Kuusinen discloses packet header compression and de-compression can be performed at least for TCP/IP packet or UDP/IP packets, see col. 4, lines 49-53.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ header compression taught by Kuusinen into the combined system of Peisa and Heinzmann. The suggestion/motivation for doing so would have been to make better use of the limited radio resources available for the wireless communication system.

9.	Claims 30-33, 35-36 and 39 are rejected under 35 U.S.C. 103 as being obvious over Schultz WO 01/63855 (hereinafter Peisa – IDS record). 
Regarding claim 30, Peisa discloses a wireless device 110-fig.1, wherein the wireless device should include a radio transceiver and a processor in communication with the radio transceiver, see page 2, lines 28-31. FIG, 1 further illustrates a number of Radio Network Controllers (RNCs) 140 “each ... coupled to one or more neighboring NodeBs” to provide wireless communication services to the UEs in the UMTS network. See page 2, lines 17-28. 
Peisa also discloses a plurality of logical channel queues for transmitting data. As shown in FIG.3, Peisa teaches that Radio Access Bearers (RABs) carrying user data are “mapped onto respective logical channels 315”. See page.6, lines 16-19, page 9, line 27-page 10, line 7.

 In Peisa, each of the logical channel queues is capable of being associated with a plurality of QoS attributes. Peisa teaches a Generalized Processor Sharing (GPS) process to share resources between multiple input data flows (logical channel queues) using a set of weights indicating respective bandwidths. See page 12, line 19-page 13, line 5. The weight given to each input flow (logical channel queue) is determined based on RAB parameters, and each RAB parameter “may equate to a QoS or Guaranteed rate allocated to a user for a particular network service” to handle QoS requirements. See page 13, lines 1-5, page 12,lines 19-30 (corresponding to a wireless device, comprising a radio transceiver, a processor in communication with the radio transceiver and operable to maintain a plurality of logical channel queues capable of being associated with a plurality of quality of service attributes). 
            Peisa allocates transmission resources for each frame of an output data flow over a Universal Mobile Telecommunications System (UMTS) link by a Media Access Control (MAC) entity of a node of the UMTS. See Fig. 3, page 13, line 17— page 14, line 6, page 17, line 12 — page 21, line 10. Fig. 3 shows the exemplary second layer architecture 300. Specifically, the Media Access Control (MAC) entity 320 in Fig. 3 of Peisa schedules packets of input data or informational flow's for each frame in an output flow. See page 13, lines 20-24, and page 13, line 22-page 14, line 2. The MAC entity 
        However, “the bandwidth of a transport channel 325 is not directly restricted by the capabilities of the physical layer.” See page10, lines 13-30, page 11, lines 4-26, page 15, lines 13-22. Hence, the MAC entity adopts a scheduling mechanism to first determine bandwidth (available resources) distributed to different transport channels,
and then determine bandwidth (available resources) for the logical channels by distributing the bandwidth of the corresponding transport channel. See also page 3, lines16-23, page 2, lines 3-5, page 21, line 25 - page 22, line 14, page 28, line19-page 29, line 2. The Mac entity performs scheduling of outgoing data packets, while the RLC entities provide buffers for respective input flows, see page 15, lines 16-17.     Thus, for each output frame, the MAC entity determines available resources for the plurality of queues in a frame. See page 13, line 22- to page 14, line 3 (explaining that process repeats “for each frame of an output data flow’).
       In addition, the examiner notes that Peisa expressly discloses transmission of data in frames on UMTS networks.
       See page13, lines 6-17 (discussing UMTS transmission of received input data in output data frames using Transport Format Combinations Sets (TFCSs) as the basic mechanism defining how much datacan be sent in each Transmission Time Interval (TTD - “actual amount of data sent for an input stream in a given frame”),

     See page13, lines 19-22 (describing calculating a new TFC to determine how to transmit data received on input flows on each subsequent frame - “The backlog is taken into account when determining an appropriate TFC for that input flow for a subsequent frame..’ '’)

        See page13, line 22-page 14, line 3 (describing calculating a new TFC to determine how to transmit data received on input flows on each subsequent frame - “where the value of the backlog counter(s) is taken into account when selecting a TFC corresponding to determining available resources for the plurality of queues in a frame); 


 The MAC entity 320-fig.3 has two transport channels 325 that are further multiplexed onto a single physical channel 330, which has a transport capacity (physical channel capacity) of 160 bits per transmission time interval (NB. in practice, the capacity will be much greater than 160). The RRC could decide to assign three transport formats TF1=(80, 0), TF2=(80, 80) and TF3=(80, 160) to both transport channels, see page 41, lines 10-15 (corresponding to wherein an uplink capacity of resources is assigned to the wireless device).  


        As discussed above the MAC entity determines the bandwidth of the plurality of logical channels (i.e., available resources for the plurality of logical channels) based on the bandwidth of the corresponding transport channel.
      In doing so, Peisa adopts a three-stage process of distributing the bandwidth (available resources) among the plurality of logical channels based on priorities (a first one of the plurality of QoS attributes) of the logical channels. See page 27, lines 10-24, page 27, lines 1-9, Fig. 6 at step 620, page 24, lines 23-29.
        In the first stage, the MAC entity first selects a flow (a logical channel queue) with the highest priority guaranteed rate to allocate its share of bandwidth of the corresponding transport channel. See page 27, lines 10-24.
       In other words, the highest priority logical channel is selected because the bit capacity in the transport block set size are allocated first to the logical channel queue with highest priority, thus selecting that logical channel queue for data transmission. corresponding to select one of the plurality of logical channel queues based on a first one of the quality of service attributes, where the selected one of the plurality of logical channel queues has data for transmission);
As discussed above, the input flow data is mapped to a single physical channel by the MAC entity for transmission. See page 8, lines 16-31, page 10, lines 2-12, page 16, lines 4-8, Fig. 6 at refs. 430, 435. As a part of the transmission process, “the MAC-d entity constructs MAC Service Data Units (SDUs), which include a payload section containing logical channel data and a MAC header containing, inter alia, a logical channel identifier.” See page 8, lines 23-29 (corresponding packaging data from the selected one of the logical channel queues until one of:);
Peisa teaches repeating the scheduling process for the plurality of logical channels until the bandwidth (available resources) has been allocated. See page 27, lines 10-24. As discussed above, Peisa teaches a three-stage process in which the bandwidth is allocated according to the priorities of the logical channels until all the bandwidth has been allocated. See page 27, lines 10-24. The MAC entity first selects the flow (the logical channel queue) with the highest priority guaranteed rate. The MAC entity then continues to select flows (logical channel queues) with lower priorities until the whole bandwidth (available resources) has been allocated.

Specifically, Peisa states:
First, check if the TBSS is smaller than the trch__guar_rate. If so, give the flow with the highest priority the lch_guar_rate bits, give the flow with the second highest priority the second Ich_guar_rate, etc. until the whole TBSS has been allocated. See page 27, lines 14-17.

corresponding to a second one of the quality of service attributes for the selected one of the logical channel queues is satisfied, the available resources for the plurality of queues are used, and all the data from the selected one of the plurality of logical channel queues has been packaged).
As set forth above, Peisa teaches a three-stage process. See page 27, lines 10-24. In the first stage, in which the MAC entity first selects the flow (the logical channel queue) with the highest priority guaranteed rate.  The MAC entity then selects the flow (the logical channel queue) with the second highest priority guaranteed rate, etc. until the whole bandwidth (available resources) (i.e., number of available TBSS bits in the output frame) has been allocated. Similarly, in the other two stages, the MAC entity schedules logical channel queues repeatedly until the bandwidth (available resources) is completely used (corresponding to wherein the processor is further operable to repeat, while the available resources for the plurality of queues are not completely used, the step to select one of the plurality of logical channel queues and the step to package data from the selected one of the logical channel queues for remaining ones of the logical channel queues);
Peisa, however, fails to specifically mention the available resources is based on the assigned uplink capacity of resources.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism for determining the available resource to be based on the assigned uplink capacity of resources. The suggestion/motivation for doing so would have been to prevent assigning available resources that exceeds a capability of a physical channel.
Regarding claim 31, in Peisa, “the bandwidth of a transport channel 325 is not directly restricted by the capabilities of the physical layer.” See page10, lines 13-30, page 11, lines 4-26, page 15, lines 13-22. Hence, the MAC entity adopts a scheduling mechanism to first determine bandwidth (available resources) distributed to different transport channels, and then determine bandwidth (available resources) for the logical channels by distributing the bandwidth of the corresponding transport channel (physical channel resource). See also page 3, lines16-23, page 2, lines 3-5, page 21, line 25 - page 22, line 14, page 28, line19-page 29, line 2. 
Regarding claim 32, in Peisa, the wireless device is a wireless device 110-fig.1 (subscriber station), and the wireless device is able to be configured to transmit only a single physical channel in a time interval.
Regarding claim 33, Peisa in fig. 4 shows an exemplary method in flowchart form for allocating bandwidth resource to data flow streams between entities (radio link) in 
Regarding claim 35, in Peisa the MAC entity 320-fig.3 has two transport channels 325 that are further multiplexed onto a single physical channel 330, which has a transport capacity (physical channel capacity) of 160 bits per transmission time interval (NB. in practice, the capacity will be much greater than 160). The RRC could decide to assign three transport formats TF1=(80, 0), TF2=(80, 80) and TF3=(80, 160) to both transport channels, see page 41, lines 10-15. Thus, the segmenting could be performed to fit the data packet within the reported capacity.
Regarding claim 36, in Peisa the transport channels 325-fig.3 are finally mapped to a single physical transport channel 330, which has a total bandwidth allocated to it by the network (e.g., for transmitting data in a frame), see page 10, lines 5-7 (corresponding to the available resource is a largest amount of data that can be transmitted over a physical layer in a frame).
Regarding claim 39, Peisa discloses access to and use of wireless networks is becoming increasingly important and popular for business, social, and recreational purposes. Users of wireless networks now rely on them for both voice and data communications, see page 1, lines 25-27. Thus, the second one of the QoS attributes associated with data communication for a logical channel could be set to limit, and at least one other logical channel for voice communication has the second one of the QoS attributes can be set to unimpeded.

Regarding claim 24, Peisa discloses all claimed limitations, except wherein automatic repeat request (ARQ) is selectively used at a radio link control (RLC) layer based on a quality of service of a logical channel.
Hermann discloses for the secure transmission of data, a method is used which is called the hybrid ARQ-method type II or III. The data send in Packet Data Units (PDU) by the Radio Link Control Layer (RLC layer) are additionally provided for the error correcting coding with an error control through repetition of transmission, see 0002. Consequently, the ARQ could be selectively used at a radio link control (RLC) layer based on a quality of service of a logical channel taught by Heinzmann to secure data transmission by testing the correct reception of the coded transport block and for sending a positive acknowledge command to the transmitting side over a back channel when there is correct reception.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ ARQ at a RLC layer taught by Herrmann into the system of Peisa. The suggestion/motivation for doing so would have been to secure data transmission by testing the correct reception of the coded transport block and for sending a positive acknowledge command to the transmitting side over a back channel when there is correct reception.
11.	Claim 37 is rejected under 35 U.S.C. 103 as being obvious over Peisa, in view of Kuusinen et al. (US 7,872,980), hereinafter referred to as Kuusinen.

Kuusinen discloses packet header compression and de-compression can be performed at least for TCP/IP packet or UDP/IP packets, see col. 4, lines 49-53.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ header compression taught by Kuusinen into the system of Peisa. The suggestion/motivation for doing so would have been to make better use of the limited radio resources available for the wireless communication system.

                                 Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465